Exhibit 10.1



AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this "Amendment"), entered into as of
October 28, 2004, is among OshKosh B'Gosh, Inc., a Delaware corporation (the
"Borrower"), U.S. Bank National Association ("U.S. Bank"), for itself as a Bank,
an LOC Bank and as Agent (the "Agent") for all Banks from time to time party to
the Credit Agreement (defined below), each of the Banks signatory hereto and
each of the LOC Banks signatory hereto.

W

I T N E S S E T H:





WHEREAS,

Borrower, Agent, the Banks signatory thereto and the LOC Banks signatory thereto
are parties to a Credit Agreement dated as of November 1, 2002, as amended by
Amendment No. 1 thereto dated as of October 30, 2003 (the "Credit Agreement"),
pursuant to which the Banks have agreed to make certain revolving and swingline
loans and to extend credit to Borrower of up to the amount of $75,000,000 and
the Company has issued its Revolving Credit Notes to the Banks in the aggregate
principal amount of $75,000,000 (the "Existing Notes"), all upon the terms and
subject to the conditions set forth therein; and



WHEREAS,

the parties to this Amendment desire to amend the Credit Agreement to extend the
final maturity of the Revolving Credit Notes, to reduce the Aggregate Commitment
from $75,000,000 to $60,000,000, and to modify the required Consolidated Debt to
EBITDA Ratio, as set forth herein.



NOW, THEREFORE,

in consideration of the terms and conditions contained herein, the parties
hereto hereby agree as follows:



 1.  All capitalized terms used and not otherwise defined herein shall have the
     meanings given to such terms by the Credit Agreement.
 2.  Upon satisfaction of the conditions set forth in Section 4 below, the
     Credit Agreement shall be amended as follows:
      a. All references to the Credit Agreement in the Credit Agreement and in
         any of the Collateral Documents shall refer to the Credit Agreement as
         amended hereby.
      b. All references to the Revolving Credit Notes or the Notes in the Credit
         Agreement and in any of the Collateral Documents shall refer
         collectively to the Revolving Credit Notes issued to the Banks on the
         date hereof in the aggregate principal amount of $60,000,000 (the "New
         Notes") and the loans evidenced thereby (including the unpaid principal
         balance of the Existing Notes).
      c. The definition of "Termination Date" in Section 1.1 of the Credit
         Agreement is amended by deleting the date "October 28, 2004" and
         substituting therefor the date "April 28, 2006".
      d. The definition of "Aggregate Commitment" in Section 1.1 of the Credit
         Agreement is amended by deleting the amount of "$75,000,000" and
         substituting therefor the amount of "$60,000,000".
      e. Section 6.1(c) is amended in its entirety to read as follows:
     
         "At the end of the second fiscal quarter of each year, a Consolidated
         Debt to EBITDA Ratio for the four consecutive fiscal quarters then
         ended not greater than 1.75 to 1; and at the end of every other fiscal
         quarter, a Consolidated Debt to EBITDA Ratio for the four consecutive
         fiscal quarters then ended not greater than 1.15 to 1."
     
      f. Appendix A to the Credit Agreement is hereby amended and restated in
         its entirety in the form attached as Appendix A to this Amendment.

 3.  Upon satisfaction of the conditions set forth in Section 4 below, any
     additional Revolving Credit Loans made pursuant to the Credit Agreement,
     together with the unpaid balance of the Existing Notes, shall be evidenced
     by the New Notes. Accrued interest on the Existing Notes on the Effective
     Date shall be paid on the next regularly scheduled interest payment date
     specified in the Credit Agreement.
 4.  Notwithstanding the foregoing, this Amendment shall not become effective
     until such time (the "Effective Date") as:
      a. A counterpart of this Amendment has been executed and delivered by
         Borrower, Agent, each of the Banks and each of the LOC Banks;
      b. Borrower has executed and delivered to the Banks the New Notes in the
         form of Exhibit A annexed hereto in the aggregate principal amount of
         $60,000,000 which New Notes shall have been delivered to the Banks
         against the return of the Existing Notes currently held by the Banks;
      c. Guarantor has executed and delivered to Agent a Confirmation of
         Guaranty, in the form of Exhibit B annexed hereto; and
      d. Agent shall have received such other documents and materials as Agent
         may reasonably request.

 5.  Borrower repeats and reaffirms the representations and warranties set forth
     in Article IV of the Credit Agreement, except that the date of December 29,
     2001 where it appears in Section 4.5 shall be amended to January 3, 2004,
     and the audited consolidated financial statements of the Company and its
     Subsidiaries referred to in said Section 4.5 shall be amended to refer to
     the audited consolidated financial statements as of January 3, 2004, as
     prepared by the Company and certified by Deloitte & Touche LLP.
 6.  Borrower also represents and warrants that the execution, delivery and
     performance of this Amendment, and the documents required herein, are
     within the corporate powers of Borrower, have been duly authorized by all
     necessary corporate action, and do not and will not (i) require any consent
     or approval of the stockholders of Borrower; (ii) violate any provision of
     the articles of incorporation or by-laws of Borrower or of any law, rule,
     regulation, order, writ, judgment, injunction, decree, determination or
     award presently in effect having applicability to Borrower or any
     subsidiary; (iii) require the consent or approval of, or filing or
     registration with, any governmental body, agency or authority; or (iv)
     result in any breach of or constitute a default under, or result in the
     imposition of any lien, charge or encumbrance upon any property of Borrower
     or any subsidiary, pursuant to any indenture or other agreement or
     instrument under which Borrower or any subsidiary is a party or by which it
     or its properties may be bound or affected. This Amendment constitutes, and
     each of the documents required herein when executed and delivered hereunder
     will constitute, legal, valid and binding obligations of Borrower or other
     signatory enforceable in accordance with its terms, except as such
     enforceability may be limited by bankruptcy or similar laws affecting the
     enforceability of creditors' rights generally.
 7.  Borrower acknowledges and agrees that its obligations under the Credit
     Agreement and the Notes are not subject to any offset, defense or
     counterclaim assertable by Borrower and that the Credit Agreement, the
     Notes and the Collateral Documents are valid, binding and fully enforceable
     according to their respective terms. Except as expressly provided above,
     the Credit Agreement and the Collateral Documents shall remain in full
     force and effect, and this Amendment shall not release, discharge or
     satisfy any present or future debts, obligations or liabilities to Agent
     and the Banks of Borrower or of any debtor, guarantor or other person or
     entity liable for payment or performance of any of such debts, obligations
     or liabilities of Borrower, or any security interest, lien or other
     collateral or security for any of such debts, obligations or liabilities of
     Borrower or such debtors, guarantors, or other persons or entities, or
     waive any default, and Agent and the Banks expressly reserve all of their
     rights and remedies with respect to Borrower and all such debtors,
     guarantors or other persons or entities, and all such security interests,
     liens and other collateral and security. This is an amendment and not a
     novation.
 8.  Borrower shall be responsible for the payment of all fees and out-of-pocket
     disbursements incurred by Agent and the Banks in connection with the
     preparation, execution, delivery, administration and enforcement of this
     Amendment, including all costs of collection, and including without
     limitation the reasonable fees and disbursements of counsel for Agent and
     the Banks, including the reasonable fees and disbursements of in-house
     counsel, whether or not any transaction contemplated by this Agreement is
     consummated.
 9.  This Amendment and the other documents referred to herein contain the
     entire agreement between Agent, the Banks, the LOC Banks and Borrower with
     respect to the subject matter hereof, superseding all previous
     communications and negotiations, and no representation, undertaking,
     promise or condition concerning the subject matter hereof shall be binding
     upon Agent, the Banks or the LOC Banks unless clearly expressed in this
     Agreement or in the other documents referred to herein.
 10. The provisions of this Amendment shall inure to the benefit of any holder
     of any Note, and shall inure to the benefit of and be binding upon any
     successor to any of the parties hereto.
 11. All agreements, representations and warranties made herein shall survive
     the execution of this Amendment and the making of the loans under the
     Credit Agreement, as so amended.
 12. This Amendment shall be governed by and construed in accordance with the
     internal laws of the State of Wisconsin.
 13. This Amendment may be signed in any number of counterparts with the same
     effect as if the signatures thereto and hereto were upon the same
     instrument.
 14. This Amendment is solely for the benefit of the parties hereto and their
     permitted successors and assigns. No other person or entity shall have any
     rights under, or because of the existence of, this Amendment.

[Signature Pages Follow]

IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first above
written.





OSHKOSH B'GOSH, INC.


112 Otter Avenue
Oshkosh, WI 54901-5008    

By:

/S/ Michael L. Heider





Name:

Michael L. Heider

Title:

Vice President Finance, Chief
Financial Officer and Treasurer





 

 

 

[Signature Page 1 of 5 to Amendment No. 2 to Credit Agreement]



U.S. BANK NATIONAL ASSOCIATION,
as Agent, as a Bank and as an LOC Bank

   

By:

/S/ Jeffrey Janza





Name:

Jeffrey Janza

Title:

Vice President



 

 

 

[Signature Page 2 of 5 to Amendment No. 2 to Credit Agreement]





FIFTH THIRD BANK,
as a Bank

   

By:

/S/ Ann-Drea Burns





Name:

Ann-Drea Burns

Title:

Assistant Vice President



 

 

 

[Signature Page 3 of 5 to Amendment No. 2 to Credit Agreement]



WELLS FARGO HSBC TRADE BANK
N.A., as a Bank

   

By:

/S/ Andrew Gaspard





Name:

Andrew Gaspard

Title:

Vice President



 

 

 

[Signature Page 4 of 5 to Amendment No. 2 to Credit Agreement]



THE HONGKONG AND SHANGHAI
BANKING CORPORATION LIMITED,
as an LOC Bank

   

By:

/S/ Carruk Wong





Name:

Curruk Wong

Title:

Relationship Manager



 

 

 

[Signature Page 5 of 5 to Amendment No. 2 to Credit Agreement]

EXHIBIT A

REVOLVING CREDIT NOTE

$_____________ October __, 2004

FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of ___________________________________, the principal sum of
_________________________________ Dollars ($____________) at the main office of
U.S. Bank National Association, in Milwaukee, Wisconsin, on the Termination Date
(as defined in the Credit Agreement referred to below). The unpaid principal
balance hereof shall bear interest, payable on the dates and at the rate or
rates set forth in the Credit Agreement referred to below. Principal of and
interest on this Note shall be payable in lawful money of the United States of
America.

This Note constitutes one of the Revolving Credit Notes issued under a Credit
Agreement dated as of November 1, 2002, as amended from time to time, among the
undersigned and U.S. Bank National Association, for itself and as Agent, and the
other Banks party thereto, to which Agreement reference is hereby made for a
statement of the terms and conditions on which Loans in part evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.



OSHKOSH B'GOSH, INC.

   

By:

 





Name:

Michael L. Heider

Title:

Vice President Finance, Chief
Financial Officer and Treasurer



(CORPORATE SEAL)

EXHIBIT B

CONFIRMATION OF GUARANTY

OshKosh B'Gosh Investments, Inc., a Nevada corporation (the "Guarantor"), hereby
refers to its Corporate Guaranty Agreement (the "Guaranty") dated as of November
1, 2002, relating to the obligations of OshKosh B'Gosh, Inc., a Delaware
corporation (the "Borrower"), under that Credit Agreement dated as of November
1, 2002, as amended from time to time (the "Credit Agreement") with the Banks
named therein (the "Banks") and U.S. Bank National Association, as Agent for the
Banks (the "Agent").

The Borrower, Agent, the Banks and the LOC Banks have entered into an Amendment
No. 2 to Credit Agreement of even date herewith (the "Amendment"). Effectiveness
of the Amendment is subject to, among other things, execution and delivery of
this Confirmation of Guaranty by the Guarantor.

It is necessary for the business purposes of the Guarantor that the Borrower
continue to obtain credit from the Banks under the Credit Agreement as amended
by the Amendment, and as it may be further amended, restated, or otherwise
modified from time to time. The Guarantor is a direct wholly-owned subsidiary of
the Borrower.

The Guarantor hereby acknowledges and consents to the Credit Agreement as
amended by the Amendment, and as it may be further amended, restated, or
otherwise modified from time to time and the transactions contemplated thereby
and agrees that its Guaranty shall remain in full force and effect with respect
to the obligations of the Borrower under the Credit Agreement as amended by the
Amendment, and as it may be further amended, restated, or otherwise modified
from time to time. The Guarantor hereby further confirms that all references in
the Guaranty to the "Credit Agreement" shall be deemed to be references to the
Credit Agreement as amended by the Amendment, and as it may be further amended,
restated, or otherwise modified from time to time. In addition, the Guarantor
hereby confirms and agrees that the provisions of the Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of the Guarantor under the
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Guarantor's liability under the
Guaranty, then, notwithstanding any other provision of the Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantor, the Banks, the LOC Banks or Agent, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding.

Dated as of October __, 2004.



OSHKOSH B'GOSH INVESTMENTS

   

By:

 





Name:

 

Title:

 



APPENDIX A

Schedule of Banks


Bank


Address for Notice

Commitment
Amount

Percentage
Interest

U.S. Bank National Association

Agent

Mr. Stephen E. Carlton
Managing Director
Capital Markets
777 East Wisconsin Avenue,
MK-WI-J3SM
Milwaukee, WI 53202
(414) 765-4244
(414) 765-4430 FAX
steve.carlton@usbank.com

   

U.S. Bank National Association

Bank

Mr. Jeffrey J. Janza
Vice President
777 East Wisconsin Avenue,
MK-WI-TGCB
Milwaukee, WI 53202
(414) 765-6999
(414) 765-4632 FAX
jeff.janza@usbank.com




25,000,000




41.666666666667%

FIFTH THIRD BANK



Ms. Ann-Drea Burns
Assistant Vice President
Fifth Third Bank
9000 West Chester Street, Suite 300
Milwaukee, WI 53214
(414) 918-7072
(513) 534-5947 FAX
anndrea.burns@53.com




15,000,000




25.0%

Wells Fargo HSBC Trade Bank N.A.

Mr. Andrew Gaspard
Vice President
Wells Fargo HSBC Trade Bank N.A.
Sixth and Marquette, 5th Floor
Minneapolis, MN 55479
(612) 667-8294
(612) 667-5185 FAX
andrew.gaspard@wellsfargo.com




20,000,000




33.333333333333%

 